Citation Nr: 1425868	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-20 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of bruxism.  

2.  Entitlement to service connection for chronic upper respiratory infections.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active service from February 1998 to August 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Service connection may be awarded for dental conditions for (1) compensation benefits, or (2) outpatient dental treatment purposes. Pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381 (2013).  In the present case, it is not clear whether the Veteran has raised the issue of whether service connection might be awarded for bruxism for outpatient dental treatment purposes.  See also Mays v. Brown, 5 Vet. App. 302 (1993) (any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment).  Here, it appears that the RO (i.e., VBA) has only adjudicated the issue of entitlement to service connection for bruxism for compensation purposes.  As there is no indication that any claim for outpatient dental treatment has yet been considered and/or referred to VHA, and because this matter is not currently before the Board, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have residuals of bruxism that result in a disability for which VA compensation benefits are payable. 

2.  The Veteran had multiple upper respiratory infections during active service which resolved without residual disability and subsequent postservice upper respiratory infections are not shown to be productive of chronic disability and are not shown to be related to the Veteran's military service, to include the in-service upper respiratory infections. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of bruxism, for VA compensation purposes, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.150 (2013).  

2.  The criteria for service connection of chronic upper respiratory infections have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's August 2010 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (finding that a supplemental statement of the case is a readjudication).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with multiple VA examinations to determine whether any disorder at issue was related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Residuals of Bruxism

The Veteran claims that he was informed during military service by a dental hygienist and/or dentist that he had damage to his teeth as a result of bruxism.  In this regard, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 (Note).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service-connected for purposes of compensation.  38 C.F.R. § 3.381 (2013).  

Service treatment records show that the Veteran received regular dental treatment but are negative for bruxism.  

At a VA dental examination in May 2008, the Veterans reported a history of the possibility of bruxism in the fall of 2006 or spring of 2007 by a dental hygienist.  The Veteran reported that he had not experienced any symptoms of bruxism and was unaware of any potential problem until having been told of this.  He stated that he did not exhibit any temporomandibular joint symptoms then but was given a soft night guard.  Thereafter, the only symptom he experienced had been masticatory muscle fatigue following the wearing of the soft night guard.  The 2008 VA examiner stated that the Veteran had no functional loss due to loss of motion or loss of masticatory function.  Teeth numbers 1, 16, 17, and 32 were missing but no prosthesis was required.  As to intercisal range of motion, the range of motion of his temporomandibular joint was within normal limits and without any restriction.  He had no bone loss of the mandible, maxilla or had palate.  His masticatory muscles were not tender to palpation.  

On examination, the Veteran had normal wear of his teeth.  The dentist opined that based on the Veteran's wear patterns currently found on the Veteran's teeth were typical of normal physiologic wear, not typical of bruxism.  Moreover, the Veteran experienced none of the symptoms or other indications of bruxism.  Based on the examination, the examiner opined that the dental hygienist had misinterpreted normal physiologic wear to be reflective of bruxism.  The Veteran's only symptom was masticatory fatigue after wearing a night guard.  The examiner stated that the Veteran did not exhibit bruxism.  

A January 2011 letter from a private dentist, H. C. R., D.D.S., states that the Veteran was diagnosed in January 2011 with bruxism and that a night guard was necessary to prevent future damage, cracking, or fractures of his teeth.  Attached thereto was a summary of an examination which reflects that the Veteran had severe wear pattern suggesting clenching or grinding habits.  Treatment records of 2011 and 2012 show that in January 2011 the Veteran's dental wear pattern was discussed with him and it was suggested that he use a night guard.  

The Veteran was afforded a VA examination in July 2013 at which time his claim file was reviewed.  The diagnosis was bruxism.  The Veteran had no limitation of motion of either temporomandibular joint after repetitive testing, and there was no functional loss or functional impairment of either temporomandibular joint.  There was no localized tenderness or pain on palpation of the temporomandibular joint or the soft tissues of the temporomandibular joint.  Imaging studies of the temporomandibular joint did not show arthritis, degenerative or traumatic.  

An addendum in September 2013 reflects that there was an extensive review of the claims files.  The Veteran's relevant dental history during service, including a summation of the in-service dental treatment records, was noted, as were his reports of having been told during service by a dental hygienist that he had evidence of teeth grinding.  Also, information from his private dentist and the results of the VA examinations in May 2008 and July 2013 were reported.  The examiner opined that the Veteran's bruxism was "less likely than not" incurred in or caused by any in-service event, injury, or illness.  The rationale was that although the Veteran provided a history of having experience the symptoms of masticatory muscle fatigue and a history of having been told by a dental hygienist of possible bruxism in the fall of 2006 or spring of 2007, the first any only medical evidence of bruxism was based upon private dental records from H. C. R., D.D.S., from January 2011.  This record noted "alignment: Severe wear pattern suggesting clenching or grinding habits" and that restorative considerations included bite guards to protect the teeth from bruxing.  A letter from that same private dentist, also in January 2011, attested to this.  However, no VA dental and oral examination confirmed the presence of any unusual dental wear consistent with bruxism.  Rather, the VA examinations were normal.  It was also opined that bruxism was "less likely as not" due to the Veteran's service-connected disabilities.  In an additional addendum in February 2014 it was reported that all VA electronic medical records from April 2008 to July 2013 had been reviewed.  

Here, there is conflicting competent evidence as to whether the Veteran actually has bruxism.  Specifically, a private dentist has reported that the Veteran had severe dental wear pattern indicating bruxism.  In opposition to this are two VA examinations, which found no wear pattern indicative of bruxism.  In substance, the most recent VA examination, in 2013, concluded that even if the Veteran did have bruxism, there was no dental wear pattern resulting from it.  

The report of the private dentist merely reflects conclusory findings.  This is posited against the VA examinations which were specifically for the purposes of determining if bruxism existed and, if so, the onset thereof.  The Board finds the 2013 VA examination and the addendums thereto to be more probative because they were based, unlike the report from the private dentist, on a review and summary of the in-service dental records, postservice private dental records, a recordation of the history related by the Veteran, the findings of physical examinations, and citation to medical literature.  Based on this, the Board finds that the preponderance of medical evidence, reflects that any bruxism does not result in any abnormal dental wear, or damage.  Moreover, even his wearing of night bite guards to prevent damage does not establish the existence of any actual and current dental disability for which VA compensation benefits are payable.  In fact, there is no evidence that any bruxism has caused any impairment or abnormality of the maxilla, mandible, ramus, palate, or condyloid process, or bone loss. 

To the extent that the Veteran himself may be asserting the presence of a disability for which VA compensation benefits are payable, his statements are competent evidence to report symptoms, or matters within his personal knowledge, such as observably worn teeth.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, matters of medical diagnosis based on signs or symptoms not capable of lay observation are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have the appropriate medical training and expertise to render a diagnosis of a dental condition, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Thus, inasmuch as the preponderance of the evidence is against finding that the Veteran has residuals of bruxism that result in a disability for which VA compensation benefits are payable, the claim for service connection for residuals of bruxism, for compensation purposes only, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Chronic Upper Respiratory Infections

Service connection is warranted for disability incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service treatment records reflect that the Veteran treated in 1999 for upper respiratory infections and was hospitalized for 3 days in 1999 for pneumonia, which resolved.  Significantly, all chest x-rays during military service, including in August 2000, January 2002, and October 2002, were negative.  

On separation from service, the Veteran reported on a medical history questionnaire that he had chronic or frequent colds.  However, the July 2013 examination for service separation revealed that the Veteran's lungs and chest were normal.  

On VA general medical examination in August 2007 it was reported that since being hospitalized for 3 days during service for pneumonia the Veteran had recurrent sore throats about twice yearly or so, with flu-like symptoms and throat pain.  On physical examination his lungs were clear to auscultation, bilaterally, without wheezes, rales or rhonchi.  The pertinent diagnosis was recurrent upper respiratory infections.  

On VA examination in February 2011 the Veteran's claim file was not available to the examiner for review.  However, VA electronic records showed that he had been seen in November 2010 by VA and told to take over-the-counter decongestants and cough syrup.  It was indicated that he had throat infections, off and on, at least once yearly, which usually resolved with over-the-counter medication.  The Veteran did not have exertional dyspnea, did not use an inhaler or oxygen, and was not incapacitated because of his history of upper respiratory infections.  An August 2010 chest x-ray revealed his lung fields were clear.  The diagnosis was no active chest process.  

In April 2011, the VA examiner that conducted the February 2011 examination reported, in an addendum, that the claim file had been reviewed.  It was noted that the Veteran had an upper respiratory infection in March 1999.  Also, he was treated in August 2004 for an upper respiratory infection, which had resolved.  An April 2010 chest x-ray showed his lung fields were clear and there was no congestion, fluid, or infiltration.  It was reported that the assessment remained unchanged and that "it is at least as likely as not (50/50 probability) caused by or as a result of him [the Veteran] being in the service."  

In an August 2011 addendum, the February 2011 VA examiner reported that the Veteran's recurrent upper respiratory infections were "at least as likely as not" caused by or a result of his being in military service.  

In October 2011 the Veteran's claim file was reviewed by another VA examiner who reviewed the entire claims files, including the reports earlier in 2011, as well as the results of current pulmonary function testing.  It was noted that the pulmonary function tests were entirely normal, with no suggestion of any chronic respiratory disease, and no bronchodilator response, and while there was a mild decrease in diffusion capacity, this was found as clinically insignificant.  Thus, there was no current respiratory diagnosis and no chronic residuals linked to military service, despite frequent upper respiratory infections during service.  Also, the examiner commented that the history noted at service separation of getting a cold about once yearly was a normal occurrence for an average American adult male, regardless of any work or occupational exposure.  The VA examiner observed that just because the Veteran got such colds during service, did not prove any causal relationship between the upper respiratory infections and his military service.  The examiner commented that upper respiratory infections were the most common reason for office visits to primary care providers and were a common clinical entity for all patients.  Thus, based on a review of the claim file, including current pulmonary function tests, the Veteran did not have any recurrent upper respiratory infection disorder and his once-a-year colds were "less likely than not" etiologically related to military service.  

In this case, the evidence shows that the Veteran had recurrent upper respiratory infections both during and after military service.  However, as noted by the recent VA examiner, such upper respiratory infections are separate and distinct infections and the evidence does not show that the Veteran has the very same infection which in some unexplained manner resurfaces or re-manifests itself.  

More to the point, the preponderance of the medical evidence is quite clear that the Veteran does not have any chronic residuals of any of his upper respiratory infections, either during or after service.  In fact, there has never been any radiological evidence of any abnormal findings or pathology of his lungs and all recent pulmonary function tests were normal.  Similarly, there is no competent evidence of any actual respiratory or pulmonary impairment.  In this regard, the opinion of the February 2011 VA examiner as expressed in that examination report and addendums indicates a misunderstanding of the nature of the opinion which was sought.  Basically, the February 2011 VA examiner opined that the Veteran had upper respiratory infections during military service.  However, this is not unusual and, moreover, this fact was never in doubt.  The real question was whether any of the in-service upper respiratory infections resulted in residual functional impairment or disability.  This was not a matter which the February 2011 VA examiner addresses in his examination report or in either the April or August 2011 addendums.  On the other hand, this was addressed by another VA physician in October 2011, who specifically found that there was no current respiratory diagnosis and no chronic respiratory residuals linked to military service.  

Accordingly, the Board finds that the Veteran's multiple upper respiratory infections during military service resolved without residuals or chronic disability.  Thus, service connection for chronic upper respiratory infections is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

ORDER

Service connection for residuals of bruxism for compensation purposes only, is denied.

Service connection for chronic upper respiratory infections is denied.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


